Citation Nr: 0924733	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board remanded the appeal for 
additional development in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the Board remanded this claim for a VA 
examination and specifically stated that the claims file must 
be made available to the examiner.  A VA examination was 
conducted in December 2008 and the claims file was not made 
available to the examiner.  At minimum, an addendum is 
needed.  If the examiner cannot provide an addendum without 
an examination, then a new examination should be scheduled.  
The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The December 2008 VA examiner noted ankylosis, but then went 
on to describe only limitation of motion.  According to 
Dorland's Illustrated Medical Dictionary (86 (28th ed., 
1994), ankylosis is the immobility and consolidation of a 
joint.  The examiner should be asked to identify which joints 
are affected by immobility and consolidation, not just 
limitation of motion.  In addition, the Board would like the 
examiner to comment on how the left shoulder disability 
affects the Veteran's ability to obtain and maintain gainful 
employment.  Again, an addendum would be sufficient for the 
Board's purposes, unless the examiner feels he or she cannot 
provide an addendum without an examination, in which case a 
new examination should be scheduled.
Accordingly, the case is REMANDED for the following action:

1.  The entire claims file must be made 
available to a VA examiner, preferably 
the examiner who conducted the December 
2008 examination.  Pertinent documents 
should be reviewed.

The examiner should first state whether 
he or she can provide detailed answers 
to the questions below without an 
examination.  If he or she cannot, a 
new examination should be scheduled.  
Either way, the examiner should note 
that the claims file was reviewed and 
the following questions must be 
answered:

(a)  Does the Veteran have ankylosis of 
the left shoulder, defined as 
immobility and consolidation of the 
joint?  Please note that this is not 
the same as limitation of motion in the 
left shoulder.  If so, discuss its 
severity.

(b)  How does the Veteran's left 
shoulder disability impact his ability 
to obtain and maintain gainful 
employment?

2.  After completing the above action, 
the claim should be readjudicated.  

The agency of original jurisdiction 
should consider both schedular and 
extraschedular evaluations.  

If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

